Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20              PageID.1     Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

      ALEAH AL-RIFAIEY,

             Plaintiff,                                                  Case No. 20-     cv
      v                                                                  Hon.

      BHOOI JUDGE 1 LLC d/b/a MASSAGELUXE
      WEST BLOOMFIELD and NEENA
      ENTERPRISES 4 LLC, d/b/a
      MASSAGE LUXE

             Defendant.

       MILLER COHEN, P.L.C.
       Keith D. Flynn (P74192)
       Judith A. Champa (P57489)
       Attorneys for Plaintiff
       7700 Second Avenue, Suite 335
       Detroit, MI 48202
       (313) 964-4454 Phone
       (313) 964-4490 Fax
       kflynn@millercohen.com
       jchampa@millercohen.com


                          COMPLAINT AND DEMAND FOR TRIAL BY JURY

                                    There is no other civil action pending
                                 in this Honorable Court or any other Court
                            arising out of the same transaction and occurrence.

                                             /s/Keith D. Flynn
                                              Keith D. Flynn

             NOW COMES Plaintiff, ALEAH AL-RIFAIEY, by and through her attorneys,

      MILLER COHEN, P.L.C., for her Complaint against Bhooi Judge 1 LLC d/b/a Massageluxe West

      Bloomfield and Neena Enterprises 4 LLC d/b/a Massage LuXe, and states as follows:
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20              PageID.2     Page 2 of 14



                                           INTRODUCTION

             Plaintiff Aleah Al-Rifaiey was a loyal and hard-working employee of Bhooi Judge 1 LLC

      d/b/a Massageluxe West Bloomfield and Neena Enterprises 4 LLC d/b/a Massage LuXe,

      Defendant, from about December 2016 to on or about April 12, 2017. There, Plaintiff served in

      the position of esthetician. Ms. Al-Rifaiey was harassed since the beginning of her employment

      by her direct supervisor, Manager Laura Lynn Knop, who would constantly interrogate and

      demean her in front of her co-workers. The stress caused by Ms. Knop’s harassment exacerbated

      symptoms of her long-term disability - epilepsy. Both of her managers were aware of Ms. Al-

      Rifaiey’s condition as she shared that information with them, yet, Ms. Knop continued her

      harassment of Ms. Al-Rifaiey anyway.

             Prior to the harassment she suffered while working at Massage LuXe, Ms. Al-Rifaiey’s

      condition had been managed for years. After months dealing with Ms. Knop’s continuing

      harassment, Ms. Al-Rifaiey’s condition had deteriorated so much that she was required to change

      her medication in April 2017.

             Ms. Al-Rifaiey requested a reasonable accommodation that she be allowed to come in an

      hour later to work for a week after she started new medication to deal with symptoms caused by

      her adjustment to the new medication. Both of her managers were aware of her request for a

      reasonable accommodation a week prior. In fact, her Assistant Manager, Danielle Williams, had

      told her that it should not be a problem to accommodate her and that she would take care of it.

      Ms. Williams even changed the schedule in front of Ms. Al-Rifaiey. Despite this, Ms. Knop

      contacted Ms. Al-Rifaiey that Monday morning after the originally scheduled start time

      demanding that she come into work at 9am despite having been approved to come in at 10am

      instead. Ms. Al-Rifaiey did not even have a client that morning.




                                                     2
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                   PageID.3   Page 3 of 14



             Ms. Al-Rifaiey reported her Manager’s refusal to accommodate to one of the owners,

      Neena Judge, that Tuesday. This was not the first time Ms. Al-Rifaiey had reported Ms. Knop’s

      conduct—she also reported it to corporate. It would be her last time, however, as the very next

      day, April 12, 2017, she was terminated by Ms. Knop.

             That day, Ms. Knop cornered her in her esthetician room after she had finished with a

      client. Ms. Knop repeatedly screamed at Ms. Al-Rifaiey telling her “how dare you talk about me

      behind my back” referring to Ms. Al-Rifaiey’s conversation with Ms. Judge. Ms. Al-Rifaiey

      began to have an episode and tried to end the confrontation begging her Manager to let her have

      just five minutes and warning her that she felt like a seizure was coming over her due to the

      anxiety she was experiencing. Ms. Al-Rifaiey began shaking and felt a tingly sensation down

      her arm, which she mentioned to her manager. To avoid having an episode, Ms. Al-Rifaiey

      attempted to escape the room, but her Manager placed herself between her and the door and told

      her that she was not going to let her out of the room until they were done talking.

             Ms. Al-Rifaiey had a seizure. She attempted to flee to the break room, which led her to

      fall into the lockers. Her co-workers saw what happened next. After Ms. Al-Rifaiey escaped the

      room, her Manager followed her into the break room and continued to scream at her. Multiple

      witnesses confirmed that Ms. Al-Rifaiey began foaming from the mouth, repeated herself, was

      clearly disoriented, and was having difficulty breathing. Ms. Al-Rifaiey’s condition did not stop

      her Manager from screaming at her in front of her co-workers accusing her of faking her

      condition and that she had no reason to request to come into work late on Monday. Ms. Al-

      Rifaiey attempted to share her side of the story, but was terminated. Having just been through a

      seizure, Ms. Al-Rifaiey required help to just get to her car.




                                                       3
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                   PageID.4      Page 4 of 14



                Under the ADA and PWDCRA, it is unlawful to discriminate against an employee due to

      their disability or to, otherwise, retaliate against them for asserting rights under those statutes.

      Employers are required to provide reasonable accommodations to disabled employees to allow

      them to perform their jobs. This includes providing them with disability leave to adjust to new

      medication to treat their disability. Employers are vicariously liable for unlawful harassment,

      discrimination, and retaliation that leads to a tangible employment action when the perpetrator is

      a supervisor.

                Since her termination, Ms. Al-Rifaiey has not been able to find stable employment

      making what she had made at Defendant. She was promised full-time status with Defendants

      and was set to receive health insurance assistance through Defendants within a matter of weeks

      had she remained employed. After her termination, she was kicked off of her health insurance

      and could not receive the treatment that she needed. Her epilepsy spiraled out of control as a

      result.

                Due to Defendants’ actions, Plaintiff lost her job, lost wages and benefits, and has been

      subjected to emotional harm. Consequently, Plaintiff requests that she be made whole for the

      injuries incurred due to this violation.

                                                    PARTIES

                1.     Plaintiff Aleah Al-Rifaiey is a private citizen and, at the time of these occurrences,

      was a resident of Michigan in Lapeer County. She is currently a resident of North Carolina in

      Durham County.

                2.     Defendant, Bhooi Judge 1 LLC d/b/a Massageluxe West Bloomfield and Neena

      Enterprises 4 LLC d/b/a Massage LuXe, operate massage parlors doing business in the City of




                                                         4
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                PageID.5     Page 5 of 14



      West Bloomfield, County of Oakland, State of Michigan and City of Novi, County of Oakland,

      State of Michigan respectively.

              3.     Defendants operate as a joint/single employer under the law as both share control

      over employees and operate as an integrated enterprise. Upon information and belief, both are

      owned by husband and wife. Plaintiff was told that she was terminated by both companies.


                                      JURISDICTION AND VENUE

              4.     This Court has original jurisdiction over Plaintiff’s claims arising under the

      Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., pursuant to 28 U.S.C. §

      1331.

              5.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

      Plaintiff’s state law claims.

              6.     This Court is the proper venue pursuant to 28 U.S.C. § 1391(b).

                                        GENERAL ALLEGATIONS

              7.     Plaintiff, Aleah Al-Rifaiey, was employed as an esthetician at the Novi location

      from around December 2016 until April 12, 2017. Plaintiff was asked to work at West Bloomfield

      from around January 2017 until April 12, 2017.

              8.     She held this position until she was terminated.

              9.     Ms. Al-Rifaiey has a long-term disability – epilepsy.

              10.    Defendants knew about Ms. Al-Rifaiey’s disability since before the start of her

      employment.

              11.    Ms. Al-Rifaiey was harassed since the beginning of her employment by her direct

      supervisor, Manager Laura Lynn Knop, who would constantly interrogate and demean her in

      front of her co-workers.



                                                      5
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20               PageID.6     Page 6 of 14



              12.     The stress caused by Ms. Knop’s harassment exacerbated symptoms of Ms. Al-

      Rifaiey’s epilepsy.

              13.     Both of Ms. Al-Rifaiey’s managers were aware of Ms. Al-Rifaiey’s condition as

      she shared that information with them, yet, Ms. Knop continued her harassment of Ms. Al-Rifaiey

      anyway.

              14.     Prior to the harassment she suffered while working for Defendants, Ms. Al-

      Rifaiey’s condition had been managed for years. After months of dealing with Ms. Knop’s

      continuing harassment, Ms. Al-Rifaiey’s condition had deteriorated so much that she was

      required to change her medication in April 2017.

              15.     Ms. Al-Rifaiey requested a reasonable accommodation that she be allowed to

      come in an hour later to work for a week after she started new medication to deal with symptoms

      caused by her adjustment to the new medication.

              16.     Both of Ms. Al-Rifaiey’s managers, including Ms. Knop, were aware of her

      request for a reasonable accommodation a week prior to the requested adjustment. In fact, her

      Assistant Manager, Danielle Williams, had told her that it should not be a problem to

      accommodate her and that she would take care of it. She then adjusted the schedule right in front

      of Plaintiff.

              17.     Ms. Knop contacted Ms. Al-Rifaiey that Monday, April 10, 2017, after the

      original start-time for her shift demanding that she come into work Monday morning on time,

      even though Ms. Al-Rifaiey did not even have a client that morning.

              18.     Ms. Al-Rifaiey reported her Manager’s refusal to accommodate to one of the

      owners, Neena Judge, that Tuesday, April 11, 2017.




                                                     6
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                PageID.7     Page 7 of 14



              19.     This was not the first time Ms. Al-Rifaiey had reported Ms. Knop’s conduct—she

      also reported it to corporate in the past.

              20.     On about April 12, 2017, Ms. Knop cornered Ms. Al-Rifaiey in her esthetician

      room after she had finished with a client. Ms. Knop repeatedly screamed at Ms. Al-Rifaiey

      telling her “how dare you talk about me behind my back” referring to Ms. Al-Rifaiey’s

      conversation with Ms. Judge.

              21.     Ms. Al-Rifaiey began to have an episode and tried to end the confrontation

      begging her Manager to let her have just five minutes and warning her that she felt like a seizure

      was coming over her due to the anxiety she was experiencing. Ms. Al-Rifaiey began shaking

      and felt a tingly sensation down her arm, which she mentioned to her manager.

              22.     To avoid having an episode, Ms. Al-Rifaiey attempted to escape the room, but her

      Manager placed herself between her and the door and told her that she was not going to let her

      out of the room until they were done talking.

              23.     Ms. Al-Rifaiey had a seizure and only recalls bits and pieces of what happened

      next.

              24.     According to multiple witnesses, after Ms. Al-Rifaiey escaped the room, she ran

      to the breakroom and fell into the lockers. Ms. Knop followed her into the break room and

      continued to scream at her. Ms. Al-Rifaiey began foaming from the mouth, was repeating herself,

      was clearly disoriented, and was having difficulty breathing. Ms. Al-Rifaiey’s condition did not

      stop her Manager from screaming at her in front of her co-workers accusing her of faking her

      condition and that she had no reason to request to come into work late on Monday.

              25.     Ms. Al-Rifaiey was fired that same day, April 12, 2017, because of her disability.




                                                      7
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                 PageID.8      Page 8 of 14



             26.     Having just been through a seizure, Ms. Al-Rifaiey required help to just get to her

      car after being terminated.

                                                  COUNT I

              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT (ADA)

             27.     Plaintiff incorporates by reference all preceding paragraphs.

             28.     Plaintiff’s condition is a “disability” within the meaning of the Americans with

      Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.. “Disability” is defined as a physical or mental

      impairment that substantially limits one or more major life activities, a person who has a history

      or record of such an impairment, or a person who is perceived by others as having such an

      impairment.

             29.     Plaintiff suffers from a long-term disability, epilepsy, which is a physical

      impairment that substantially limits one or more major life activities. Plaintiff was also “regarded

      as” disabled by Defendants.

             30.     Plaintiff was able to perform the essential job functions of her prior position with

      reasonable accommodations.

             31.     Defendants intentionally discriminated against Plaintiff in violation of the ADA

      by discharging her directly because of her disability and without engaging in the interactive

      process to determine a reasonable accommodation.

             32.     Defendant’s discriminatory and retaliatory conduct exhibited a willful and/or

      reckless indifference to Plaintiff’s protected right to be free from disability discrimination.

             33.     As a direct and proximate result of Defendants’ discriminatory conduct, Plaintiff

      has lost benefits; her future earning capacity has been substantially impaired; she has suffered

      severe emotional distress, humiliation, embarrassment, pain and suffering and loss of enjoyment




                                                       8
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                 PageID.9      Page 9 of 14



      of life; and she has suffered other non-pecuniary losses, all of which will be proven at the trial of

      this action.

              WHEREFORE, Plaintiff requests that this Honorable Court grant the following remedies:

              A.     Declare that Defendants’ practices and actions constitute unlawful employment
                     practices in violation of the ADA;

              B.     Award Plaintiff all lost wages, seniority, and benefits, past and future, emotional
                     distress, mental anguish, humiliation, outrage, embarrassment, pain and suffering,
                     loss of job opportunity, and loss of earning capacity to which she is entitled;

              C.     Award Plaintiff compensatory damages and punitive damages;

              D.     Award Plaintiff equitable relief as this Court deems just and appropriate;

              E.     Award Plaintiff reasonable attorney fees, costs and interest; and

              F.     Award such other relief as this Court deems just and proper.


                                                  COUNT II

             VIOLATION OF THE ADA - RETALIATION FOR ASSERTING RIGHTS
                            PROTECTED UNDER THE ADA

              34.    Plaintiff incorporates by reference all preceding paragraphs.

              35.    As stated in Count I, Plaintiff is a disabled person within the meaning of the ADA.

              36.    Plaintiff made a request for a reasonable accommodation and complained about

      her supervisor’s handling of her reasonable accommodation.

              37.    Plaintiff opposed disability discrimination in the workplace perpetrated by her

      manager.

              38.    In violation of the ADA, Defendants retaliated against Plaintiff because of her

      complaints about her supervisor’s discriminatory behavior and refusal to accept her reasonable

      accommodation request, by discharging her.




                                                       9
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                  PageID.10      Page 10 of 14



                  39.    As a direct and proximate result of Defendants’ retaliatory conduct, Plaintiff has

        lost benefits; her future earning capacity has been substantially impaired; she has suffered severe

        emotional distress, humiliation, embarrassment, pain and suffering and loss of enjoyment of life;

        and she has suffered other non-pecuniary losses, all of which will be proven at the trial of this

        action.

                  WHEREFORE, Plaintiff requests that this Honorable Court grant the following remedies:

                  A.     Declare that Defendants’ practices and actions constitute unlawful employment
                         practices in violation of the ADA;

                  B.     Award Plaintiff all lost wages, seniority, and benefits, past and future, emotional
                         distress, mental anguish, humiliation, outrage, embarrassment, pain and suffering,
                         loss of job opportunity, and loss of earning capacity to which she is entitled;

                  C.     Award Plaintiff compensatory damages and punitive damages;

                  D.     Award Plaintiff equitable relief as this Court deems just and appropriate;

                  E.     Award Plaintiff reasonable attorney fees, costs and interest; and

                  F.     Award such other relief as this Court deems just and proper.

                                                    COUNT III
                            VIOLATION OF THE MICHIGAN PERSONS WITH
                             DISABILITIES CIVIL RIGHTS ACT (PWDCRA)

                  40.    Plaintiff incorporates by reference all preceding paragraphs.

                  41.    Plaintiff’s condition is a “disability” within the meaning of Michigan’s Persons

        with Disabilities Civil Rights Act, M.C.L. §§ 37.1101 et seq.. “Disability” is defined as (1) a

        determinable physical or mental characteristic resulting from disease, injury, congenital

        condition of birth, or functional disorder that substantially limits one or more of an individual’s

        major life activities, and is unrelated either to an individual's ability to perform the duties of a

        particular job or to the individual’s qualifications for employment or promotion; (2) a history of

        such a characteristic; or (3) being regarded as having such a characteristic. MCL §§ 37.1103(d).



                                                         10
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                  PageID.11      Page 11 of 14



                42.    Plaintiff suffers from a long-term disability, epilepsy, which is a physical

        impairment that substantially limits one or more major life activities. Plaintiff was also “regarded

        as” disabled by Defendant.

                43.    Plaintiff was able to perform the essential job functions of her prior position with

        reasonable accommodations.

                44.    Defendants intentionally discriminated against Plaintiff in violation of the

        PWDCRA by discharging her because of her disability and without engaging in the interactive

        process to determine a reasonable accommodation.

                45.    Defendants’ discriminatory and retaliatory conduct exhibited a willful and/or

        reckless indifference to Plaintiff’s protected right to be free from disability discrimination.

                46.    As a direct and proximate result of Defendants’ discriminatory conduct, Plaintiff

        has lost benefits; her future earning capacity has been substantially impaired; she has suffered

        severe emotional distress, humiliation, embarrassment, pain and suffering and loss of enjoyment

        of life; and she has suffered other non-pecuniary losses, all of which will be proven at the trial of

        this action.

                WHEREFORE, Plaintiff requests that this Honorable Court grant the following remedies:

                A.     Declare that Defendants’ practices and actions constitute unlawful employment
                       practices in violation of the PWDCRA;

                B.     Award Plaintiff all lost wages, seniority, and benefits, past and future, emotional
                       distress, mental anguish, humiliation, outrage, embarrassment, pain and suffering,
                       loss of job opportunity, and loss of earning capacity to which she is entitled;

                C.     Award Plaintiff compensatory damages and exemplary damages;

                D.     Award Plaintiff equitable relief as this Court deems just and appropriate;

                E.     Award Plaintiff reasonable attorney fees, costs and interest; and

                F.     Award such other relief as this Court deems just and proper.



                                                         11
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                  PageID.12      Page 12 of 14



                                                    COUNT IV

            VIOLATION OF THE PWDCRA - RETALIATION FOR ASSERTING RIGHTS
                           PROTECTED UNDER THE PWDCRA

                  47.    Plaintiff incorporates by reference all preceding paragraphs.

                  48.    As stated in Count III, Plaintiff is a disabled person within the meaning of the

        PWDCRA.

                  49.    Plaintiff made a request for a reasonable accommodation and complained about

        her supervisor’s handling of her reasonable accommodation.

                  50.    Plaintiff opposed disability discrimination in the workplace perpetrated by her

        manager.

                  51.    In violation of the PWDCRA, Defendants retaliated against Plaintiff because of

        her complaints about her supervisor’s discriminatory conduct and refusal to accept her reasonable

        accommodation request by discharging her.

                  52.    As a direct and proximate result of Defendants’ retaliatory conduct, Plaintiff has

        lost benefits; her future earning capacity has been substantially impaired; she has suffered severe

        emotional distress, humiliation, embarrassment, pain and suffering and loss of enjoyment of life;

        and she has suffered other non-pecuniary losses, all of which will be proven at the trial of this

        action.


                  WHEREFORE, Plaintiff requests that this Honorable Court grant the following remedies:

                  A.     Declare that Defendants’ practices and actions constitute unlawful employment
                         practices in violation of the PWDCRA;

                  B.     Award Plaintiff all lost wages, seniority, and benefits, past and future, emotional
                         distress, mental anguish, humiliation, outrage, embarrassment, pain and suffering,
                         loss of job opportunity, and loss of earning capacity to which she is entitled;

                  C.     Award Plaintiff compensatory damages and exemplary damages;



                                                         12
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20               PageID.13     Page 13 of 14



               D.     Award Plaintiff equitable relief as this Court deems just and appropriate;

               E.     Award Plaintiff reasonable attorney fees, costs and interest; and

               F.     Award such other relief as this Court deems just and proper.



                                                    Respectfully submitted,
                                                    MILLER COHEN, P.L.C.

                                            By:     /s/Keith D. Flynn
                                                    Keith D. Flynn (P74192)
                                                    Judith A. Champa (P57489)
                                                    Attorneys for Plaintiff
                                                    7700 Second Avenue, Suite 335
                                                    Detroit, MI 48202
                                                    (313) 964-4454 Phone
                                                    (313) 964-4490 Fax
                                                    kflynn@millercohen.com
                                                    jchampa@millercohen.com

        Dated: April 9, 2020




                                                      13
Case 2:20-cv-10911-GAD-DRG ECF No. 1 filed 04/09/20                   PageID.14     Page 14 of 14



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION

        ALEAH AL-RIFAIEY,

                Plaintiff,                                                     Case No. 20-    cv
        v                                                                      Hon.

        BHOOI JUDGE 1 LLC d/b/a MASSAGELUXE
        WEST BLOOMFIELD and NEENA
        ENTERPRISES 4 LLC, d/b/a
        MASSAGE LUXE

                Defendant.

         MILLER COHEN, P.L.C.
         Keith D. Flynn (P74192)
         Judith A. Champa (P57489)
         Attorneys for Plaintiff
         7700 Second Avenue, Suite 335
         Detroit, MI 48202
         (313) 964-4454 Phone
         (313) 964-4490 Fax
         kflynn@millercohen.com
         jchampa@millercohen.com

                                         DEMAND FOR TRIAL BY JURY

                NOW COMES Plaintiff, Aleah Al-Rifaiey, by her attorneys, MILLER COHEN, P.L.C., and

        hereby demands a trial by jury, for all issues so triable.

                                                          Respectfully submitted,
                                                          MILLER COHEN, P.L.C.

                                                 By:      /s/Keith D. Flynn
                                                          Keith D. Flynn (P74192)
                                                          Judith A. Champa (P57489)
                                                          Attorneys for Plaintiff
                                                          7700 Second Avenue, Suite 335
                                                          Detroit, MI 48202
                                                          (313) 964-4454 Phone
                                                          (313) 964-4490 Fax
                                                          kflynn@millercohen.com
        Date: April 9, 2020                               jchampa@millercohen.com
